DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12, 13, 17, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or make obvious the limitations set forth in the independent claims. Specifically, the prior art does not teach when an air conditioner is operating in an air conditioner mode regardless of cooling of the passenger compartment and the water-cooled battery cooling device is in operation, the control unit comes into the primary release mode to turn off the water pump if the temperature of the battery is equal to or lower than a third battery reference temperature or if the temperature of the cooling water in the cooling water circulation line is equal to or lower than a second cooling water reference temperature, and then comes into the secondary release mode into turn off the compressor of the air conditioner and to close the battery cooling expansion valve to stop cooling of the battery if a predetermined time is elapsed after entry into the primary release mode. Ishizeki et al. (U.S. Patent Publication No. 20200346520), considered the closest prior art, teaches controlling a water pump based on cooling water referenced temperatures, however fails to teach the control scheme above, e.g. providing a predetermined time period before closing an expansion valve. The prior art fails to render this scheme obvious and thus the claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HARRY E ARANT/Primary Examiner, Art Unit 3763